Citation Nr: 1433875	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  02-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Section 306 pension benefits.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served on active duty from January 1975 to January 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Committee on Waivers and Compromises (Committee) at the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to waiver of recovery of an overpayment of Section 306 death pension benefits on the basis that the request for waiver was untimely.  

In March 2003, the Board remanded the case to the RO for additional development.  The Board again remanded the case to the RO in January 2004, for compliance with the March 2003 remand instructions.  In an August 2006 decision, the Board noted as a threshold matter that the issue of whether the appellant had submitted a timely request for waiver of recovery of the overpayment was resolved in her favor.  Next, the Board determined that the overpayment of pension benefits was properly created for the periods of time when the appellant was incarcerated for more than 60 days for a felony conviction and subsequent probation violations, but was not properly created for the periods when she was not incarcerated or was incarcerated for 60 days or less.  The Board then remanded the case to the RO for further development, to include recalculation of the amount of the overpayment and adjudication of the claim for waiver of recovery of the remaining debt.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the directives of the August 2006 Board remand, the RO reviewed the file and undertook the necessary development in order to recalculate the appellant's pension debt (albeit with an unfortunate delay of many years).  An April 2014 audit of the appellant's account was conducted, taking into account those periods when she was incarcerated for more than 60 days for a felony conviction and parole violations.  The report of the audit shows that for the period of the overpayment from January 8, 1991 to October 31, 1997, the appellant was paid $10,874.97 in death pension benefits but was due $8,755.83.  The RO thus recalculated the overpayment as $2,119.13.  The RO determined that as the originally calculated $10,874.97 debt had already been collected (following the resumption of pension payments in 2003), a refund amount was due to the appellant as a result of overcollection of the debt.  

The August 2006 remand directed that the appellant be provided with a written explanation of the debt recalculation.  While the audit report in April 2014 was addressed to the appellant, it does not appear that she was sent the audit or an explanation of the debt recalculation.  The audit report indicates that a letter of explanation was attached, but there was no letter specifically attached to the audit in the file.  The claims file, however, does contain a loose, unsealed VA envelope in which the same audit report addressed to the appellant was enclosed, along with a letter of explanation regarding her pension overpayment.  Thus, it would appear that the RO did not actually send to the appellant the documents which notified her of the recalculation of the pension debt.  

Further evidence that the RO did not complete the development of the claim is that after the audit was conducted, no additional development was undertaken, to include referring the case to the Committee on Waivers to adjudicate the claim for waiver of recovery of the remaining debt and to issue a supplemental statement of the case (SSOC) if warranted.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  In light of the foregoing, the Board - mindful of the prolonged period of time in which this matter has been on appeal - has no choice but to return the case to the RO for completion of the development.  
It is also noted that as directed by the Board remand, the RO requested the appellant to furnish a current financial status report in December 2007.  However, as the financial status report (VA Form 5655) that the appellant submitted in December 2007 is now quite old, an updated report from her is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a copy of the audit of her pension account conducted in April 2014, along with a written explanation of the debt calculation.   

2.  Request the appellant to provide a current financial status report (VA Form 5655), listing all monthly income, monthly expenses, and assets. 

3.  After she responds, refer the case to the Committee on Waivers to adjudicate the appellant's claim for waiver of recovery of the overpayment of the remaining recalculated debt, first determining whether there are any statutory bars to recovery.  If there is no such bar, then adjudicate the claim under the standard of equity and good conscience.  If recovery of the overpayment is not waived, the appellant must be advised of her right to contest all the remaining elements of her claim, i.e., the recalculated amount of the debt, any adverse determination regarding statutory bars to waiver of recovery, and any adverse finding regarding the standards of equity and good conscience.  She should be asked to specify which, if any, of the elements she is contesting, and given ample time to respond. 

4.  Following completion of the foregoing, if the decision remains adverse to the appellant, the AOJ should issue an appropriate SSOC and afford the appellant opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).

